1    MCGREGOR W. SCOTT
     United States Attorney
2    JUSTIN L. LEE
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                              IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    )       2:18-MJ-00089-CKD
                                                  )
12                Plaintiff,                      )       STIPULATION AND ORDER
                                                  )       CONTINUING PRELIMINARY
13      v.                                        )       HEARING DATE
                                                  )
14   JONATHAN DARLING,                            )
                                                  )       Judge: Hon. Carolyn K. Delaney
15                Defendant.                      )
                                                  )
16                                                )
                                                  )
17

18                                           STIPULATION

19           The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21      1. By prior order, this matter is set for Preliminary Hearing on May 30, 2019.
22      2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
23           August 30, 2019, at 2:00 p.m.
24      3. The defendant made his initial appearance on May 16, 2018, and the preliminary
25           hearing was set for May 30, 2018. At the request of the parties, the preliminary
26           hearing has been continued six times. This stipulation is the seventh request to
27           continue the preliminary hearing.
28      4. The defendant is presently in custody pending trial in this matter.


     Stipulation to Continue P/H                      1                       United States v. Darling
1       5. The parties have discussed potential pre-indictment resolution of this matter. The

2           parties need further time to discuss this matter, discuss any potential

3           consequences, and to allow counsel for the defendant reasonable time necessary for

4           preparation and further investigation.

5       6. Further, counsel for the defendant wants to explore medical examination of the

6           defendant that may bear on the potential charges in this case.

7               a. On July 6, 2018, the parties conferred regarding the defense investigation

8                  into the medical examination. Defense counsel informed the United States

9                  that defense counsel needs further time for the defendant to receive a medical

10                 evaluation.

11              b. On September 12, 2018, the parties conferred regarding the status of the

12                 medical examination. Counsel for the defendant relayed to the United States

13                 that counsel is still in the process of gathering necessary medical records and

14                 obtaining a doctor to conduct neurological and psychological examinations.

15              c. On October 22, 2018, the parties conferred regarding the status of the

16                 medical examination. Counsel for the defendant conveyed that she has

17                 gathered all of the necessary medical records and has requested funding for a

18                 neuropsychological examination. Counsel for the defendant advised that the

19                 examination and review of records will likely not be completed until January

20                 2019.

21              d. On January 14 and 18, 2019, the parties conferred regarding the status of the

22                 in-person neuropsychological medical examination. Counsel for the

23                 defendant advised that the examination has not yet been conducted owing to

24                 the backlog of patients pending examination by the examining doctor.

25                 Counsel for the defendant contacted the doctor’s office and was advised that

26                 the examination and follow-up report would be completed within six weeks.

27              e. On March 13, 2019, the parties conferred regarding the status of the case.

28                 Defense counsel conveyed that she is waiting on receipt of the medical


     Stipulation to Continue P/H                     2                       United States v. Darling
1                   examination report and that she will need time to review the medical

2                   examination report once she has received it. Further, the parties have

3                   discussed the terms of a proposed resolution. The proposed terms require

4                   further investigation by defense counsel. Defense counsel has engaged the

5                   services of a defense investigator. The defense investigation is on-going.

6                f. On April 4, 2019, the defense counsel conveyed a letter and two medical

7                   examination reports by Dr. Wicks. The first evaluation report concerned an

8                   historical evaluation in 2012. The second evaluation report was conducted as

9                   part of the defense investigation in this case.

10               g. On May 15 and 21, 2019, the parties conferred regarding the status of the

11                  case and agreed that further time is necessary for both the defense

12                  investigation and the United States’s follow-up investigation related to the

13                  medical examination reports provided to the United States.

14         7. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information

15            or indictment charging an individual with the commission of an offense shall be

16            filed within thirty days from the date on which such individual was arrested.” Time

17            may be excluded under the Speedy Trial Act if the Court finds that the ends of

18            justice served by granting such a continuance outweigh the best interests of the

19            public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

20            jointly move to exclude time within which any indictment or information shall be

21            filed from the date of this order, through and including August 30, 2019, pursuant

22            to 18 U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny counsel for the

23            defendant . . . the reasonable time necessary for effective preparation, taking into

24            account the exercise of due diligence.”

25         8. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

26   IT IS SO STIPULATED.

27   ///
28   ///


     Stipulation to Continue P/H                        3                     United States v. Darling
 1   DATED: May 22, 2019           /s/ Justin L. Lee
                                   JUSTIN L. LEE
 2                                 Assistant U.S. Attorney
 3   DATED: May 22, 2019           /s/ Jennifer Mouzis
 4                                 JENNIFER MOUZIS
                                   Attorney for Jonathan Darling
 5                                 (as authorized on May 21, 2019)

 6

 7

 8

 9
                                     ORDER
10
            IT IS SO FOUND AND ORDERED
11
     Dated: May 22, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Stipulation to Continue P/H         4                     United States v. Darling
